Longview Energy




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        May 1, 2014

                                   No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                             v.

                          LONGVIEW ENERGY COMPANY,
                                   Appellee

                From the 365th Judicial District Court, Zavala County, Texas
                          Trial Court No. 11-09-12583-ZCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       Appellants William R. "Bill" Huff and Rick D'Angelo's unopposed first motion for
extension of time to file reply brief is hereby GRANTED. Time is extended to May 28, 2014.




                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court